 JONES CEILINGS, INC.Jones Ceilings, Inc. and Teamsters Local Union No.676 a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Cases 4-RC- 1521 and 4-RC-14294August 17, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn September 11, 1981, Administrative LawJudge Thomas A. Ricci issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel, Respondent, and the Charging Party filedexceptions and supporting briefs, and the ChargingParty filed a brief in opposition to Respondent's ex-ceptions. 'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.3For the reasons given by him, we adopt the Ad-ministrative Law Judge's recommendation to dis-miss the allegation that Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discharging em-ployee McRae. In this regard, however, the dissentfocuses primarily on what the Administrative LawIOn October 13, 1981, Respondent filed with the Board a motion todismiss the petition in Case 4-RC-14294 based on its assertion that thereis only one person left in the unit. Respondent contends that the petitionshould be dismissed as an election cannot be held in a one-person unit.On October 26, 1981, the General Counsel filed an opposition to Re-spondent's motion to dismiss, and on November 6, 1981, the ChargingParty filed an opposition to Respondent's motion. The General Counseland the Charging Party argue primarily that Respondent's motion de-prives them of the opportunity to cross-examine witnesses and to other-wise examine in a formal proceeding Respondent's allegations concerningthe size of the unit. Respondent's motion is hereby denied without preju-dice to its right to file, in the event that the Union is certified, a propermotion to revoke certification.I The General Counsel, the Charging Party, and Respondent have ex-cepted to certain credibility findings made by the Administrative LawJudge. It is the Board's established policy not to overrule an administra-tive law judge's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that the reso-lutions are incorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings.s The General Counsel and the Charging Party except to the failure ofthe Administrative Law Judge to provide in his recommended Order forthe disposition of the challenges in Case 4-RC-14294. In the electionheld on September 30, 1980, two votes were cast for and one against theUnion, with three ballots being challenged. We adopt the AdministrativeLaw Judge's recommendation that the challenge to the ballot of employ-ee Gross be overruled, and it is therefore determinative. We accordinglyfind merit in the exceptions and shall dispose of the challenges in ourOrder herein.Judge himself notes; i.e., that there are some incon-sistencies in the testimony supportive of Respond-ent's claim of economic necessity.4The Adminis-trative Law Judge also found, however, and thedissent concedes, that Respondent did not needthree full-time drivers. Thus, it is uncontradictedthat when Bigelow became Respondent's purchas-ing agent in August 1980 he realized that Respond-ent did not need three full-time drivers and recom-mended that one driver be terminated. Respond-ent's president, Jones, after consulting with his at-torney, decided to terminate the least senior driver,McRae, and informed McRae of his decision priorto what he believed was the day McRae planned toreturn from his leave of absence, September 1. Fur-ther, the record shows that subsequent to McRae'sdischarge Respondent has operated with only twofull-time drivers, supplemented by sporadic use ofcasual drivers on an as-needed basis. Accordingly,we find, contrary to the dissent, that the timing ofMcRae's discharge was insufficient to establish thatRespondent was discriminatorily motivated andthat the General Counsel has not proven a viola-tion here by a preponderance of the evidence.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Jones Ceilings,Inc., Cherry Hill, New Jersey, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that in Case 4-RC-14294 the challenges to the ballots of John McGill' Our dissenting colleague also asserts that Respondent's bad motive isdemonstrated by its willingness to "write off" McRae's $1,000 debt ratherthan risk his casting a prounion vote. Contrary to the dissent, however,nothing in this record demonstrates that Respondent had abandoned itsright to seek repayment of the S1,000 advance to McRae. Accordingly,the dissent's comment in this regard is pure conjecture.I In finding that employee McRae was lawfully discharged, the Ad-ministrative Law Judge questioned the General Counsel's assertion thatRespondent has the burden of establishing that McRae would have beendischarged in the absence of protected conduct. We note that in the cir-cumstances here the General Counsel is correct. Thus, we conclude thathere the General Counsel arguably made out a prima facie case thatMcRae's protected activity was a motivating factor in Respondent's deci-sion to dismiss McRae in that McRae was discharged only 2 days afterhis conversation with Respondent's President Jones concerning theUnion. Accordingly, as the General Counsel urged, under Wright Line, aDivision of Wright Line. Inc., 251 NLRB 1083 (1980), the burden shiftedto Respondent to demonstrate that the dismissal would have taken placeeven in the absence of the protected conduct. Nevertheless, as noted, theAdministrative Law Judge ultimately found that Respondent adequatelydemonstrated that it did not need three drivers and McRae would havebeen discharged in any event. Accordingly, we agree with the Adminis-trative Law Judge that the discharge of McRae did not violate the Act.263 NLRB No. 53469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand William McRae be, and they hereby are, sub-stained and that the challenge to the ballot of Wil-liam Gross be, and it hereby is, overruled.IT IS FURTHER ORDERED that the Regional Di-rector for Region 4 shall, within 10 days from thedate of this Decision and Order, open and countthe ballot of William Gross and thereafter prepareand cause to be served on the parties a revisedtally of ballots, upon which basis he shall issue theappropriate certification.IT IS FURTHER ORDERED that Case 4-RC-14294be, and it hereby is, severed from the proceedingherein and is referred to the Regional Director forRegion 4 for further processing consistent here-with.MEMBER FANNING, dissenting:My colleagues concur in the dismissal of the8(a)(3) charge as to truckdriver McRae. I cannotagree.McRae was discharged on August 28, 1980, os-tensibly because Respondent "could do with" tworather than three drivers. In early June, while un-loading a truck, McRae suffered a heart attack. Hewas visited at the hospital by Controller Bigelowand told that there was "a job" for him when hewas able to return. Bigelow's testimony was to thateffect. About June 22 McRae was able to go to theplant to pick up his check which the Company wascontinuing to pay on a loan basis. McRae contin-ued to do this weekly until some time after August10.The petition seeking a unit of drivers and ware-housemen was received by Respondent on August1.6 On August 26 McRae advised warehousemanGross that he could come back to work "on thefirst" meaning October, and Gross said "fine."McRae then talked with Bigelow, who suggestedthat the money advanced by Respondent as salarybe taken out of McRae's pay a little at a time.Then, as McRae was leaving the company garage,President Jones saw him and took the occasion totell McRae that a union was trying to get in, thatRespondent did not want a union, and that Re-spondent had been generous to McRae. The latterthen asked what the annual fall wage increasewould be. Jones replied that he could not say. Atthis point McRae said that he did not know howhe was going to vote. Two days later he was dis-6 Seven votes were cast at the September 30 election, including that ofemployee John McGill, challenged by the Union and found by the Ad-ministrative Law Judge to be a supervisor. Respondent challengedMcRae as no longer employed on the election date and the Board agentchallenged employee Gross, whose name was not on the voting list. TheAdministrative Law Judge overruled this challenge, finding that Grosswas a warehouseman, not a supervisor. Other unit members were driversLoscalzo and Clark and apparently student Doug McGill and retireePoole.charged by Jones, who gave as the reason that hecould get along with two drivers. Jones testifiedthat he understood that McRae wanted to comeback as of September 1, hence the abrupt dis-charge. However, he also testified that he had "nopressing need" to let go of a driver on September1. Also Jones admitted that it was his understand-ing that McRae was a "good worker." He did notrecall whether McRae asked for part-time workbut admitted that no part-time work was offered toMcRae.The Administrative Law Judge dismissed the8(a)(3) allegation as to McRae, finding that thelatter gave no indication to Jones that he, McRae,favored the Union, and that Respondent could nothave known that McRae had signed a card. TheAdministrative Law Judge noted that becauseMcRae was obligated financially to the Company itwould have been good business to have kept himon the payroll and enhanced Respondent's chanceof reimbursement by payroll deductions. However,he concluded that McRae was discharged becausethe Company found it "better business" to reduceits payroll.In my view the willingness to forgo repaymentof advances made to McRae has a significance thatthe Administrative Law Judge overlooked. Thus,the Company preferred to write off the advance ofapproximately $1,000 rather than risk a union voteby McRae. Hence it disregarded its promise thatMcRae would have a job when he recovered, anddecided abruptly to discharge him just 2 days afterhe declined to reveal his intentions with respect tothe Union. Whether Respondent knew that McRaehad signed a card is immaterial. It was well awarethat he was undecided how he would vote in whatmight well be a close election. While I agree that itis probable that Respondent, before August 26, didexpect that McRae would be grateful and vote forit, as Bigelow testified, it lost little time in dis-charging McRae when he declined to confirm Re-spondent's expectations.It is also worthy of note that the evidence in thisrecord concerning the economic necessity for re-ducing the number of drivers is far from convinc-ing. Documentary proof is totally lacking. Whilethe Administrative Law Judge did note some in-consistencies in the testimony on business necessity,he concluded that the new system cost the Compa-ny pay for only 1 day a week "for a single outsid-er." Based on the following excerpts from therecord testimony, I would conclude that the costto Respondent amounted to the pay of a full-timetruckdriver for at least 2 days per week:Jones did not think "that Man Power employeesand retiree Poole were driving and unloading as470 JONES CEILINGS, INC.much as 2-1/2 days a week." Bigelow, when ques-tioned by the Administrative Law Judge, estimatedthat the overtime worked by McGill (found to be asupervisor), by employees of Man Power, and byany part-timers amounted to "30 hours a weeksometimes"; but, when questioned later by Re-spondent's attorney, amended that estimate, sayingthat was a "high guess, that it was sometimes lessthan 30 hours a week, that sometimes only the 2full time drivers worked," and also that "sometimesthird truck drivers were used only 5 or 10 hours aweek." Bigelow, recalled at the end of the hearing,was asked if 30 hours a week would be a highrange, and he responded, simply, "yes."Given the imprecise character of the testimonyon Respondent's economic necessity for the McRaedischarge, and the testimony of Jones that he hadno pressing need to reduce the number of driversfrom three to two on September 1, the discharge ofMcRae on August 28 in violation of Section 8(a)(3)of the Act seems transparently clear. I would findthat violation.It is no answer to say, as my colleagues do, thatbecause Respondent ultimately-after dischargingMcRae-did not need three drivers "McRae wouldhave been discharged in any event." That is specu-lation. Absent antiunion motivation, Respondentmight simply have reduced the hours for the three,or offered McRae part-time work.Unlike my colleagues, I would overrule the chal-lenge to the ballot of McRae and count it alongwith the ballot of warehouseman Gross.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated Federal law by il-legally interrogating our employees and promisingthem economic benefits:WE WILL NOT question our employees as totheir reasons for wishing to be represented bya union.WE WILL NOT promise economic improve-ments to our employees to induce them toabandon any prounion sentiments.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act, as amended.JONES CEILINGS, INC.DECISIONSTATEMENT OF THE CASETHOMAS A. RICCI, Administrative Law Judge: This isa consolidated proceeding, joining an unfair labor prac-tice and a representation election case, in which a hear-ing was held on July 13 and 14, 1981, at Philadelphia,Pennsylvania. In Case 4-CA-11521 the General Counselissued a complaint against Jones Ceilings, Inc., herecalled the Respondent, on November 14, 1980; it wasbased on a charge filed on October 20, 1980, by Team-sters Local Union No. 676, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, here called the Union or the Charg-ing Party. In Case 4-RC-14294, involving the same par-ties, an election was held by the Board on September 30,1980, and the results were inconclusive because of pend-ing challenges. The principal issue in the complaint caseis whether a man was fired in violation of the statute;and the sole issues presented in the representation caseare the eligibility for voting of two disputed employees.Briefs were filed after the close of the hearing by all par-ties.Upon the entire record and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTThe Respondent, a New Jersey corporation, is en-gaged in its location at Cherry Hill, New Jersey, in thenonretail installation of ceilings and partitions. Duringthe past year, in the course of its business at that loca-tion, it performed services valued in excess of S50,000outside the State of New Jersey. I find that the Respond-ent is engaged in commerce within the meaning of theAct.II. THE LABOR ORGANIZATION INVOLVEDI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICE CASEThe unfair labor practice part of this consolidated casecenters upon the permanent release of one truckdriver,William McRae. The representation proceeding portioncalls for resolution of the question whether two othermen-John Magill and William Gross-were supervisorsat the time of a Board-conducted election in September1980 and therefore ineligible to cast ballots. There isreally no substantial relation between the two aspects ofthe overall proceeding.At the time of the events, about August 1980, therewere seven employees in an agreed-upon bargaining unitwhich the Union sought to represent in collective bar-gaining at the Respondent's Cherry Hill location. Threewere full-time truckdrivers and the rest were calledwarehousemen. As a group they stored the Company'sproducts and parts there, kept records of things sold anddelivered, and loaded the trucks. The material was deliv-471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDered from there to dispersed locations, many of them inPhiladelphia, where other employees of the Respondentworked at installing the ceiling parts at construction sitesand other purchasers' places.McRae was hired on February 15, 1980. He suffered aheart attack on June 4 while on the job, was rushed to ahospital, and was physically unable to work again untilOctober 1. On August 28, Thomas Jones, the Company'spresident, telephoned him at his home and told him "myservices were no longer needed. That while I was sickhe could make it with two drivers instead of three, hefound out."The complaint alleges that the McRae was discharged"because he supported the Union," and that the dis-charge was therefore a violation of Section 8(a)(3) of theAct. Denying any illegal purpose, the Respondent assertsthe dismissal was an integral part of an efficiency-dictat-ed decision to reduce the number of full-time drivers.And it is a fact that between June 4 and August 28 theRespondent hired no replacement driver but used two in-stead of three full-time drivers by eliminating a certainamount of wasted driving. In fact, by the time of thehearing 9 months later, it had again reduced the numberof full-time drivers to only one, with the business other-wise operating as well as it had in the past.A. The EvidenceSometime during July there was a movement amongthese drivers and warehousemen towards joining Team-sters Local 676. McRae signed a membership card onJuly 28. On July 29 the Union filed a representation elec-tion petition with the Board and on August I it was re-ceived by the Respondent. Following a Stipulation forConsent Election the election took place on September30; of seven eligible voters, six, including McRae, castballots. The results were inconclusive because of thechallenges. There is evidence that Jones, the president,was opposed to having the Union represent these em-ployees.The evidence said to support the most essential ele-ment of the case against the Respondent-knowledge ofthe dischargee's prounion penchant-consists entirely ofa short talk McRae had with the president of the Com-pany before the day he was told he no longer had a jobto return to. There is nothing to indicate, indeed it is noteven contended, that but for that single conversationmanagement had any reason to believe McRae'favoredthe Union. In fact, McRae credibly testified that otherthan signing the union card he never went to any unionmeeting, did nothing to help talk it up, and no Companyagent ever spoke of the Union to him.There is a slight variance between McRae's and Jones'versions of what was said by either of them during thecritical conversation, but it is of little moment becausethe substance of both versions is about the same. As tojust when they met and talked, McRae put it at August26, but the president was not sure, saying only it was"the first part of August." But before looking at thewords that were spoken, it is important to understandthe background giving meaning to the ideas that werethen exchanged. It is against that significant, immediatepast situation that both the General Counsel and the Re-spondent urge conflicting inferences to be drawn.When McRae was in the hospital the day of his heartattack, Allen Bigelow, then comptroller of the Company,went there with McRae's wife to give him comfort andassurance. He told McRae to relax, that he had a job tocome back to, and that "he [Bigelow] would make surethat I would get paid until money started coming in."And the Company did go right on sending McRae aweekly paycheck, as in the past, for the next 2 months,from early June until August, a total of over $1,000. Thepayments were discontinued when McRae began receiv-ing unemployment benefits. It was always understoodthat McRae would one day reimburse the Company forthe financial assistance, by some form of payroll deduc-tion if necessary.We come to the employee's conversation with theCompany's president, whatever day it was, but surelybefore he was told he no longer had a job. McRae testi-fied that, when his unemployment payments were dis-continued, he came to the plant and talked to Bigelowand Gross, a warehouseman said to be a supervisor ac-cording to the Company. He said, among other things,that as he was leaving the garage, Jones called him apartand said ". ..you know this union is trying to get inand we're going to have an election. He said we've beenvery nice to you while you were sick. And I said yesthanks, and I appreciate it. He said, I hope you remem-ber at the voting that we were nice to you. So I said,and he said, I wasn't aware of my drivers' needs. We'regoing to do something for you. I said, what are yougoing to do? He said, by law I'm not allowed to makeyou any promises or tell you that. So I said, with a state-ment like that I can't promise you anything, and I left."Jones' pertinent testimony is as follows:I told him I wasn't interested in having a union rep-resent the drivers, and he asked me if there wouldbe an increase and I said there would be in October,October 15, when the normal increase would comeabout. He asked me how much that would be. I saidI wasn't legally able to tell him how much the in-crease would be. He said it would help me in decid-ing which way I would go if you could tell me. Hesaid he wasn't interested in joining the union, but heonly needed enough money to pay his bills. I toldhim I couldn't give him any information as to whatthe increase would be.A number of ideas emerge clearly from this conversa-tion, whatever words were used. (1) Jones preferred agroup vote against union representation; to say he wasnot "interested in having a union" is the same thing. (2)McRae wanted to know how much of a raise the em-ployees would be receiving that fall. The Company hadfor some years given annual general percentage increasesevery October and although McRae had only been onthe job since February he certainly must have knownthat. (3) Jones did not know how much the raise wouldbe and left that question open. (4) McRae closed withsaying he did not know which way he was going tovote.472 JONES CEILINGS, INC.I make two additional factual findings, based in partupon the foregoing cited testimony and in part upon therecord as a whole. (5) Jones reminded McRae that dayhow generous the Company had been to him in advanc-ing 2 months' unearned pay. Although in his version ofthe conversation Jones made no direct mention of themoney advanced to the driver, he did not deny havingspoken about it. Besides, it would have been a normalthing for him to have reminded the employee about it atthe moment. (6) The conversation took place on August26, as McRae testified. Jones was not clear as to the dateand McRae in fact was at the garage that day, for hespoke to two other men, both of whom recalled theirtalk with him at that time.Two days later McRae was told he would not beneeded any more. If one looks only at the facts of recordthus far stated, the inference of illegal motive suggestedin the complaint appears in a certain light. After tellingMcRae that there was going to be an election and thathe, the president, would rather the Union lost, and afterreminding the man how kind the Company had been tohim, it was but natural of the boss to expect the employ-ee would return the courtesy by obliging him with a yes,that he would vote against the Union. Instead, McRaeanswers him with saying that unless he knows how muchof a raise is coming, he is going to keep his mind openon the question of union or no union. Now, while this isnot quite the same as where the employer asks thestraight question-how are you going to vote? and com-mits a straight unfair labor practice in violation of Sec-tion 8(a)(l)-the two situations are not really different.Even if the second man equivocates, the suspicion of na-scent animosity takes root. When to this is added the factthat the discharge came only 2 days later, the element oftiming strengthens the inference of illegal motive.Final decision, however, must rest upon the record asa whole. The strongest prop for the inference of prohib-ited purpose is the timing, just 2 days after Jones voicedhis antiunion preference. But there is another possible ex-planation, no less persuasive, for his having passed themessage of termination to McRae just at that time. WhenMcRae visited the plant on August 26 he spoke to Bige-low and Gross, just before talking with Jones. He foundoccasion to tell both the other men he expected to beable to return to work "on the Ist." When he left, theothers told Jones of this intention, or hope, of McRae's.They could not have told that to Jones before the presi-dent spoke to McRae for the driver said he just passedfrom one to the other as he was leaving the garage, amatter of minutes altogether. Up to that moment no onein the Company had any idea when McRae would bewell enough to work at all. When a man, in such a cir-cumstance, on August 26, says he expects to come towork "on the first," what he is saying is he will be backon the first of September. It will not do for the GeneralCounsel to assert, as he does in his brief, that McRaemeant "October 1," although he did not say that. It isthe facts of what actually happened that govern here,not any unspoken, contrary intention. Management had aright to take McRae at his word.If, as the Respondent contends, it had reason to be-lieve it could do with two instead of three full-time driv-ers, as in the past, Jones had no choice but to callMcRae and tell him so before the man reported for work3 days later. This is not the case of a significantly timeddischarge of a regular employee steadily at work with noadvance notice. McRae had been off from work for 3months. And even if management-be it Bigelow orJones-had grounds for believing it could do with fewermen before August 26. there was no reason for advisingMcRae of the fact at all during that period, for no oneknew when he would be well enough to work. In fair-ness, the thought could be carried further. The Respond-ent had been solicitous of his welfare for a long time,very much so. The longer it waited before giving himdisturbing news, if in the end it had to be given to him,the better for his mental state of health.The General Counsel makes much of the fact thatwhen McRae talked with Bigelow on August 26, ex-changing usual pleasantries as in the past, Bigelow saidnothing about his, the manager's, repeated recommenda-tions to Jones to reduce the number of full-time drivers.The fact is, however, that Jones had not yet, as of thatmoment, told Bigelow he had made a final decision onthe matter. Jones hesitated long, and had to wait until hecould get legal advice before discharging a man whilethe Union's petition was pending. Indeed, it may well hethat he was moved towards the final decision by thevery fact he heard later that day that McRae planned onreturning on September 1. As to Bigelow. after takingpains to ease the driver's problems, as he had done, be-cause of his heart condition, the last thing he would do isgive the man advance news of discharge when for all heknew it might never have come about.There is uncontroverted testimony that the Companyin truth did not need three full-time drivers, got alongperfectly well with only two. The system has alwaysbeen, and still is today, to use the various warehousemento help load the trucks. Whether the warehousemen,even before McRae took sick, also did some drivingwhen necessary is not quite clear. But what the total tes-timony does make clear is that when he left warehouse-men were in fact used on a part-time basis to drive thetrucks and the system went on like that in June and Julyuntil Bigelow took over. It was he, as the new man incharge, who realized the entire shop could function moreeconomically, and as efficiently as before, if more atten-tion were paid to scheduling deliveries properly, so thatthere would be less driving back and forth to and fromPhiladelphia. It was such a system, eliminating entirely athird full-time man, that he recommended to Jones at thestart of August.Apparently there were times when warehousemenwere not available to run the trucks as needed. TheCompany then turned to an outside organization calledMan Power, apparently a group which furnishes truck-drivers on a basis of I day at a time. Again, whether theRespondent had occasion, even before McRae's heartattack, to use that source, the record is vague. But evenassuming that the Respondent had never before paidanyone other than its cadre of regular employees, theonly expense it incurred, while saving full-time pay for afixed employee, was the "occasional," "sporadic," "when473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDneeded" use of such outsiders. The cost must have beenvery little.Asked at the hearing how many hours or how manydays a week were such part-timers used, the witnesseskept jumping around: "About thirty hours," "8 to 16hours a week," "many weeks there were none," ManPower was called "when either Walter Poole couldn'tmake it or Doug McGill couldn't make it on a givenday." Were I to agree with the General Counsel on thisrecord that the Company used "part-timers" an averageof 2-1/2 days a week, it would mean that half of that 2-1/2 days, or maybe even only one-third, was Man Poweroutside. The use of the word "part-timer" is a distractingmisnomer here, for all the people who did this workwhenever they did it were full-time employees and notpart-timers. In total, therefore, at best it would appearthat in place of full weekly pay for a regular truckdriver,the new system only cost the Company I day a week ofpay for a single outsider. Had the Company hiredanyone else during that period who was not employedthere before, surely Loscalzo and Clarke, the two re-maining truckdrivers who testified for the General Coun-sel, would have known it and said so at the hearing.I am not at all sure that had the Respondent stoodsilent and relied entirely upon the General Counsel's casefor dismissal, it could be said a prima facie case in sup-port of the complaint was proved. For one thing, McRaegave no indication to Jones he favored the Union andthere is absolutely nothing to indicate the Companycould otherwise have known he had signed a union card.He was obligated to the Company and Jones thereforehad reasonable basis for believing, as he said he did, thatthe man would vote against the Union in return appre-ciation. More, the man owed the Company $1,000; tohave kept him on the payroll would have greatly en-hanced the chances it would be paid back by small pay-roll deductions. If the Company really had use for him,it would have been good business to keep him, union pe-tition pending or not.It is unnecessary to engage in polemics as to whatwould the Respondent have done if there had never beena union movement; would it have fired McRae anyway?The General Counsel argues this is what the Respondentmust prove positively. I do not know what would havehappened in a situation which never existed. I cannotknow. But it is a fact that in this instance the inference ofillegal motive is not strengthened by any inherent falsityin the asserted affirmative defense. I believe McRae wasreleased because the Company found it better business toreduce its payroll, and that the record therefore, consid-ered in its entirety, fails to support the complaint as tothis discharge.By the time the Union's organizational campaign cameabout in September 1980, the Respondent had establisheda predictable pattern of giving annual percentage raisesin pay to its nonunion-represented employees, which in-cluded these warehousemen and drivers. In October1978, it gave them all a 7-percent raise. In April 1979, itgave them 3 percent more and in October 1979 again a7-percent raise. On October 1, 1980, it again gave 8-per-cent raises to all in the same category, office clerical andothers, except for two drivers---Loscalzo and Clarke-and Gross, who worked in the warehouse.The General Counsel and the Union argue that, basedsolely on the fact that the Respondent departed from itspast practice of giving such raises to all its nonunion-rep-resented employees, an unfair labor practice must befound. This record does not show why the raises werenot given to these particular three employees. The elec-tion had been held the day before and the purpose of theapparent discrimination therefore could not have been toinfluence the vote. The mere fact of a partial departurefrom past practice of itself is not enough to prove affir-matively an illegal motive. If in any given case the un-usual act can be called unlawful, it must be because of abasic conclusion that it necessarily had a coercive effectupon the employees. In this case nobody was told thiswas the reason for the Company doing what it did, ordid not do. Every case cited by the General Counsel inhis brief (Olympic Medical Corporation, 236 NLRB 1117(1978); Otis Hospital, 222 NLRB 402 (1976); Wells FargoAlarm Services, et al., 224 NLRB 1111 (1976)), and everycase cited in its brief by the Union (Travis Meat & Sea-food Company Inc., 237 NLRB 213 (1978); Dorn's Trans-portation Company, Inc., 168 NLRB 457 (1967)) makesclear that the employer informed the employees it waswithholding the periodic increases because of the pend-ency of a union petition, or because of the existence of aquestion concerning representation at one stage or an-other. That element, apparently an essential componentfor a finding of coercive intent, or effect, is lacking here.See the Respondent's case in support: Hackethorn Manu-facturing Co., 208 NLRB 302 (1974).There is no allegation that these three men-Loscalzo,Clarke, and Gross-were selected for discrimination be-cause of their individual prounion activities, as, indeed,there cannot be. There were seven eligible voters in thebargaining unit at the election the day before. Twovoted for the Union, one voted against, and the threecast challenged ballots. For sure the Company could nothave known how any man voted. Had managementwithheld the raise from the bargaining unit as a whole-all seven men-a plausible contention could be made thatit tied the discrimination to the question of unionism. Atthe least the employees might have had basis for suspect-ing such a purpose. There is nothing to indicate Compa-ny knowledge of special status by any of the three menadversely affected. I therefore make no finding of illegal-ity in the failure to grant raises to these three men at thattime.Loscalzo testified that on October 10, 10 days after theelection, Bigelow called him to the office to ask: "Hesaid management was very upset that we wanted theUnion in there, and if I went in and talked to Mr. Jonesthat he was sure he would work something out withme.... He had that money to play with and he wassure that he would give us something, and he wanted meto go in and talk to him." It does not appear that Los-calzo pursued Bigelow's advice.Bigelow denied ever speaking of the Union with thisdriver. I credit Loscalzo against Bigelow. I find that, byquestioning him as to his reason for favoring the Union,474 JONES CEILINGS, INC.Bigelow did solicit his grievances as alleged in the com-plaint and that he thereby violated Section 8(a)(1) of theAct. I also find that, by telling the man the Respondentwould somehow satisfy his grievance, he committed afurther violation of the Act.B. The ChallengesI. McGillJohn McGill, who had for some time been the ware-house manager, became a part-time salesman before theseevents. He assumed a double position, working about 2-1/2 hours in the morning getting the warehouse workorganized for the day and then doing the selling, somefrom his office in the plant. some by telephone, and someon the road outside. He was the First to arrive at 7 a.m.in the morning, distributed instructions to thie drivers,saw that the trucks were loaded properly, etc. TheUnion challenged his vote at the election, contending heis a supervisor; the Company disputes this.I find McGill was a supervisor at the time of thIe ctc-tion and therefore ineligible to vote. Iie did no, testify.The following testimony stallns uncontradicttit Severalemployees testified they considered him the-ir supe, risorand regularly took orders directly from him One dayMcRae asked him for permission to tl:ke 3 days off fromwork and McGill granted the leave right then and there.In May 1980, Loscalzo, the truckdrier, arrived late forwork and McGill, alone, right off sent him home andsuspended him for 3 days sithout pay in punishment.President Jones' testimony later, that if McGill did this itmust have been a "hangover" from the past, will not doto dispel the authority so fully exercised by the man inquestion. When McGill sunpended Loscalzo he also toldhim he, McGill, had been instructed by Blgelow, theconceded management agent, "to write down everythingI do wrong. Write down every day I come in late."McGill also ordered Loscalzo to call hinm at home, ifnecessary, whenever he was going to be late, or absent.The man did that. Moreover, there is direct evidencethat when, in the morning, the driving to be done wasmore than the two fill-time men could do, McGill wasauthorized to decide, and did decide, whether anyoneelse was to be used. When necessary. he called the re-tiree Poole who always was used as a part-time driver,or he called Man Power, which thein sent a man for theday.Unlike the warehousemen and drivers, McGill was sal-aried, and received pay when out sick. He was clearly asupervisor within the meaning of the Act.2. William GrossThis man was challenged by the Board agent becausehis name was not on the eligibility list. The Companycontends he was a supervisor and therefore ineligible; theUnion argues the contrary. Gross, like McGill, did notappear as a witness. I find he was not a supervisor, andthat therefore his ballot should be opened and counted.Gross works in the warehouse all day, keeping recordsof the products that come and go, helping load thetrucks, and passing directions to drivers on the phoneduring the day when they call in for further delivery as-signments. While Gross is also salaried like McGill, hispay is $11,400 a year; with the regular drivers earningabout $4.50 an hour, his pay is therefore less than therank-and-filers whom the Company says he supervises.Bigelow, as a witness, called him the warehouse man-ager, but there is no direct evidence about true supervi-sory function or practice. Despite Bigelow's conclusion-ary statement that Gross has power to hire and suspendemployees, no proof was offered of any kind of his everhaving exercised such authority. While it is true he tellsthe drivers where to go next when they call in, the factis McGill spends a good part of the day in his officeright there, so that when a witness said Gross holds theline and consults someone else before giving a directorder, I believe him.And finally, over a seven-man unit, if McGill andGross are included, it would mean three supervisors overfive men--McGill and Gross, plus Bigelow. It would betoo nmany.Iv. rHtE EFFECT OF THE UNFAIR l ABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIIl above, occurring in connection with its operationsdescribed in section 1, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYIt having been found that the Respondent violatedSection 8(a)(l) of the Act with coercive inquiries andstatements, it must be ordered to cease and desist there-from.CONCI USIONS OF LAW1. By interrogating employee Loscalzo as to his rea-sons for favoring the Union, and by promising him satis-faction of his economic grievances, the Respondent hasviolated and is violating Section 8(a)(l) of the Act.2. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER 'The Respondent, Jones Ceilings, Inc., Cherry Hill,New Jersey, its officers, agents, successors, and assigns,shall:1. Cease and desist from:In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Interrogating employees with respect to their rea-sons for favoring a union or promising them economicadvantages to satisfy their economic demands.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its place of business in Cherry Hill, NewJersey, copies of the attached notice marked "Appen-dix."2Copies of said notice, on forms provided by the2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Regional Director for Region 4, after being duly signedby its representative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby it to ensure that said notices are not altered, defaced,or covered by any other material.(b) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaintbe, and it hereby, is dismissed with respect to all otherallegations of wrongdoing.476